Citation Nr: 1008690	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a genitourinary disability has been 
received.  

3.  Entitlement to service connection for a genitourinary 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and January 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  In the January 2005 rating decision, the RO 
found that the claim for service connection for residuals of 
genitourinary infection (urethritis claimed as a kidney 
condition) remained denied because the evidence submitted was 
not new and material.  In the January 2008 rating decision 
the RO, in pertinent part, found that the claim for service 
connection for hypertension remained denied because no new 
evidence had been submitted.  

In February 2008, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In August 2009, the Board remanded the claims on appeal to 
schedule the Veteran for a videoconference hearing before a 
Veterans Law Judge.  In November 2009, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is also 
of record.   

In a January 2008 supplemental statement of the case, the RO 
found that new and material evidence had been received to 
reopen the claim for service connection for residuals of 
genitourinary infection, and addressed claims for service 
connection for residuals of genitourinary infection, 
urethritis, and for end-stage renal disease on the merits.  
While, in the January 2008 rating decision, the RO found that 
the Veteran had not submitted new and material evidence in 
regard to his claim for service connection for hypertension, 
in the June 2008 statement of the case the RO addressed the 
claim for service connection for hypertension on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection. 
That matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and 
material evidence to reopen the claims has been received, the 
Board has characterized the issues on appeal as reflected on 
the title page.

The Board has also considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for residuals of a genitourinary 
infection on the basis that, while he was treated for a 
genitourinary infection during service, there was no post-
service medical evidence of any genitourinary disability.  
Service connection for hypertension was denied on the basis 
that there was no diagnosis of hypertension in service, and 
the first post-service diagnosis of hypertension was in 1974, 
more than a year following separation from service.  At the 
time of the prior, final denial, there was no post-service 
medical evidence of a genitourinary infection.  As such, any 
subsequent medical evidence of a genitourinary disability 
cannot constitute a different diagnosed disease or injury.  
Further, as the record reflects diagnoses of hypertension 
prior to and since the prior, final denial, the Veteran is 
not seeking service connection for a different diagnosed 
disease or injury in regard to that claim.  As such, new and 
material evidence is required to reopen each claim.  
The Board notes that, in the August 2009 remand, the Board 
characterized the issues on appeal as entitlement to service 
connection for renal disease, whether new and material 
evidence had been received to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
genitourinary infection and urethritis, and whether new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for 
hypertension.  Review of the record reflects that the Veteran 
is claiming that end stage renal disease is the residual of 
his in-service urethritis.  In October 2009 he submitted 
medical evidence in support of this assertion.  However, as 
noted above, the claim for service connection for residuals 
of genitourinary infection was previously denied in a final 
rating decision.  As new and material evidence is required to 
reopen the claim for service connection, and, as such 
evidence has been submitted, the claims have been 
recharacterized as reflected on the title page.   

In October 2009, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
letter from his nephrologist regarding his end stage renal 
disease.  On the date of the Travel Board hearing, the 
Veteran submitted a waiver of RO consideration of this 
evidence.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2009).

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the American Legion (as reflected in a 
September 2004 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In September 
2008, the Veteran filed a VA Form 21-22, appointing the New 
Jersey Department of Military and Veterans' Affairs (NJDMVA) 
as his representative. The Board recognizes the change in 
representation.

The Board further recognizes that, despite the September 2008 
VA Form 21-22, October 2008 supplemental statements of the 
case were carbon copied to the American Legion.  In any 
event, the NJDMVA submitted statements on behalf of the 
Veteran in April and October 2009.  Further, while a 
representative from the NJDMVA was not present at the 
November 2009 hearing, the NJDMVA was carbon copied on the 
letter advising the Veteran of the date and time of his 
Travel Board hearing.  Accordingly, the Board finds that the 
Veteran has been afforded his right to representation during 
the appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an April 1976 decision, the Board denied service 
connection for residuals of genitourinary infection and 
hypertension.  

3.  None of the new evidence associated with the claims file 
since the April 1976 Board decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hypertension, nor does 
it raise a reasonable possibility of substantiating that 
claim.  

4.  Evidence associated with the claims file since the April 
1976 denial of the claim for service connection for residuals 
of a genitourinary infection relates to an unestablished fact 
necessary to substantiate the claim for service connection 
and raises a reasonable possibility of substantiating that 
claim.  

5.  Competent and persuasive medical evidence reflects that 
the Veteran's current genitourinary disability, end-stage 
renal disease, was not incurred in or aggravated by service, 
and is not proximately due to or aggravated by service-
connected disability.  


CONCLUSIONS OF LAW

1.  The April 1976 Board decision denying service connection 
for residuals of genitourinary infection and hypertension is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009)  
2.  As evidence received since the Board's April 1976 denial 
of service connection for hypertension is not new and 
material, the criteria for reopening the claim for service 
connection for hypertension are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  As evidence received since the Board's April 1976 
decision, regarding the claim for service connection for a 
genitourinary disability, is new and material, the claim for 
service connection for a genitourinary disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  A genitourinary disability was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's requests to reopen his claims for 
service connection for residuals of a genitourinary infection 
and for hypertension were received in September 2004 and 
August 2005, respectively.  Thereafter, he was notified of 
the general provisions of the VCAA by the RO in 
correspondence dated in November 2004, July 2007, September 
2007, April 2008, and August 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and supplemental statements of the case were issued 
in October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim. 
Notice as to this matter was provided in July 2007, September 
2007, April 2008, and August 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Given the favorable disposition of the request to reopen the 
claim for service connection for residuals of a genitourinary 
infection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

In regard to the request to reopen the claim for service 
connection for hypertension, 
The September 2007 and August 2008 VCAA notice letters 
reflect that the RO identified the bases for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  These notice 
letters also notified the Veteran of what the evidence must 
show to support a claim for service-connected compensation 
benefits.  The Board notes that the September 2007 letter 
mistakenly identified the previous final denial as an April 
1975 RO rating decision, while, the actual previous final 
denial of the claim was the April 1976 Board decision.  
However, in light of the fact that the April 1976 Board 
decision arose from the April 1975 rating decision, and the 
reason for the prior final denial in the April 1976 Board 
decision was that there was no evidence of hypertension 
during service, or within a year following separation from 
service, the notice defect of misidentifying the final prior 
denial constitutes harmless error in this case.  Moreover, 
while the August 2008 VCAA letter also indicated that the 
Veteran was previously denied service connection for 
hypertension by a final rating decision issued in April 1975, 
that letter correctly added that the rating decision was 
upheld by the Board in an April 1976 decision.  Based on the 
foregoing, the Board finds the notice requirements pertinent 
to the issues on appeal have been met.

The Board further notes that the Veteran is claiming service 
connection for a genitourinary disability as secondary to 
hypertension.  While the Veteran has not been furnished a 
VCAA letter advising him of the information and evidence 
necessary to substantiate a claim for secondary service 
connection, as will be discussed below, the request to reopen 
the claim for service connection for hypertension is being 
denied.  Therefore, as a matter of law, the Veteran's claim 
for service connection for a genitourinary disability as 
secondary to hypertension must be denied.  Therefore, any 
additional notice regarding secondary service connection 
could not lead to the benefit sought.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (holding that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
Social Security Administration (SSA) records, and VA and 
private treatment records have been obtained and associated 
with his claims file.  The Veteran was also been provided 
with a VA examination to assess the current nature and 
etiology of his claimed disabilities.
The Board has considered the fact that, in his June 1979 
request to reopen a claim for service connection for 
hypertension, the Veteran reported that he saw his private 
physician, Dr. C.  The only record from this provider 
currently associated with the claims file is a March 1975 
statement describing his treatment of the Veteran since 
December 1974.  During the February 2008 hearing, he 
testified that Dr. C. had passed away.  During the hearing, 
he also testified that he had also seen Dr. F. and Dr. T., as 
regular family doctors.  Records of treatment from these 
providers have also not been associated with the claims file.  
However, the Veteran testified that Dr. T. had never treated 
him for any kidney problems, and, in response to the question 
of who was treating him for hypertension, he stated only that 
he did not have hypertension, as, once his kidneys stopped 
working, his blood pressure stayed low.  A June 2008 print-
out of past VA clinic visits reflects that the Veteran 
received VA treatment at the Philadelphia VA Medical Center 
(VAMC) (to include the Fort Dix Community Based Outpatient 
Clinic) from October 2001 to June 2008, including emergency 
room treatment in October 2001 and urology follow-up in March 
2002.  While records of VA treatment dated in January 2002 
and June 2007 to June 2008 have been associated with the 
claims file, several records of VA treatment dated prior to 
June 2007 have not been associated with the claims file.  

While the foregoing indicates that some post-service medical 
records have not been associated with the claims file, the 
Board notes that, as will be discussed below, the medical 
evidence of record reflects that the Veteran had borderline 
hypertension prior to entry into service, and that this 
condition was not aggravated during service.  As post-service 
records of treatment from these providers would not include 
evidence of in-service aggravation of borderline 
hypertension, a remand to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Further, during the February 2008 hearing, the Veteran 
responded in the negative to the question of whether any 
doctor had told him that there was a relationship between his 
current kidney problems and his genitourinary infection.  He 
added that he had never spoken to Dr. F. or Dr. T. about his 
genitourinary infection.  As such, the outstanding records of 
treatment dated prior to February 2008 would not include 
medical evidence of a relationship between a current 
genitourinary disability and service, and remand to obtain 
these records is unnecessary.  See Soyini, 1 Vet. App. at 
546.  

The Board has also considered the fact that, during the 
November 2009 hearing, the Veteran testified that he was 
hospitalized for high blood pressure in 1972, although he was 
not sure of the date.  He indicated that the hospital was in 
Berlin, New Jersey, and he thought it was called Richland.  
While records from this hospitalization have not been 
associated with the claims file, post-service records of 
hospitalization would not demonstrate in-service aggravation 
of borderline hypertension.  Further, VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been received.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran has not provided a release 
form for records of hospitalization as described during the 
hearing; moreover, he indicated only that he thought he was 
hospitalized in 1972, adding that he was not sure, and that 
he thought the hospital was called Richland.  As such, it is 
not possible for VA to obtain records of this 
hospitalization; hence, no further action in this regard is 
warranted.

Finally, the Board notes that, in his October 2009 letter, 
Dr. T., the Veteran's private nephrologist, stated that the 
Veteran was a hemodialysis patient who dialyzed every 
Tuesday, Thursday, and Saturday.  The most recent records of 
private treatment, including dialysis, currently associated 
with the claims file are dated in March 2008.  The letter 
received in October 2009 reflects that more recent records of 
dialysis are available; however, there is no indication that 
such records would include a medical opinion regarding the 
etiology of end-stage renal disease; rather, Dr. T. provided 
his opinion in the October 2009 letter.  As such, remand to 
attempt to obtain more recent records of dialysis treatment 
is not warranted.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including hypertension, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
Such diseases shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Factual Background and Analysis - New and Material

Hypertension

In January 1975, the Veteran filed a claim for service 
connection for high blood pressure, indicating that this was 
first noted upon expiration of his service tour.  He 
submitted a March 1975 statement from his private physician, 
J.B.C., M.D., who reported that the Veteran was initially 
seen in December 1974 with a blood pressure of 180/100 and 
that he was started on Zaroxylin.  He added that the Veteran 
was being maintained on that medication.  The diagnosis was 
hypertension.  

In an April 1975 rating decision, the RO denied service 
connection for hypertension, on the basis that neither the 
service nor post-service records demonstrated that 
hypertension was incurred during service or within the first 
post-service year.  The appellant perfected an appeal of this 
denial, and, in an April 1976 decision, in pertinent part, 
the Board denied service connection for hypertension.  In 
June 1979, the Veteran filed a request to reopen his claim 
for service connection for hypertension; however, in a letter 
dated in July 1979, the RO informed the Veteran that his 
claim for hypertension was previously considered and 
disallowed, and that this claim had been reviewed and 
disallowed by the Board.  This letter advised the Veteran 
that decisions of the Board were final unless new and 
material evidence to substantiate the claim was furnished.  

The evidence of record at the time of the April 1976 Board 
decision included service treatment records, which reflect 
that, on examination prior to enlistment, in October 1961, 
sitting blood pressure was 140/84.  Clinical evaluation of 
the heart was normal.  On examination in January 1965, 
sitting blood pressure was 130/80.  In his report of medical 
history at reenlistment/separation examination in January 
1968, the Veteran denied high or low blood pressure.  On 
examination, recumbent blood pressure was 142/90.  Clinical 
evaluation of the heart was normal.  

In his May 1975 notice of disagreement, the Veteran asserted 
that he was treated for hypertension during service.  In his 
July 1975 substantive appeal, he stated that, his doctor told 
him there was a strong possibility of hypertension during 
service, especially for his age.  

In the April 1976 decision, the Board determined that the 
service treatment records were negative for any complaints, 
findings, or diagnoses of hypertension, except for the 
claimed reading on examination in January 1968, at which time 
an essentially normal diastolic pressure of 90 was recorded.  
The Board also noted that there was no post-service medical 
evidence of hypertension until 1974, several years following 
separation from service.  The Board found that hypertension 
was not present during service and was not manifested to a 
compensable degree within one year following separation from 
service.  As the appellant did not appeal or seek 
reconsideration of the Board decision, and no other exception 
to finality applies, that decision is final as to the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  As noted above, the Veteran filed a request to 
reopen his claim for service connection in June 1979; 
however, a July 1979 letter advised him that his claim had 
been previously denied, and new and material evidence was 
required.  The Veteran did not respond to this letter.  

In August 2005, the Veteran asserted that he had hypertension 
in service, and that his current renal disease was secondary 
to hypertension.  The Board finds that this statement 
constitutes a request to reopen his claim for service 
connection for hypertension.  The provisions of 38 U.S.C.A. § 
5108 require a review of all evidence submitted by or on 
behalf of a claimant since the last final denial on any basis 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim is the April 1976 Board decision, denying 
service connection for hypertension.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the April 1976 
Board decision includes records of private treatment dated 
from March 2000 to March 2008, which reflect diagnoses of 
hypertension.  During the February 2008 DRO hearing, the 
Veteran testified that, during his separation from service, 
his blood pressure was checked and he was pulled out of line 
and told to lie down.  He added that his blood pressure was 
rechecked after about five minutes, and that he did not find 
out he had high blood pressure until he got out of service.  
He argued that the fact that he was pulled out of line and 
told to lie down must have indicated that his blood pressure 
was high.  He added that he had been taking medication for 
high blood pressure since 1974.  

Records of VA treatment from January 2002 to June 2008 
reflect diagnoses of and treatment for hypertension.  The 
Veteran was afforded a VA examination in May 2008.  The 
physician reviewed the claims file and opined that it was as 
likely as not that the Veteran's blood pressure in service 
represented hypertension.  Specifically, he stated that he 
had borderline hypertension.  He added that borderline 
hypertension existed in October 1961, prior to the Veteran's 
entry into service, based on the blood pressure reading 
recorded on pre-enlistment examination.  He opined that the 
blood pressure reading recorded on examination in January 
1968 did not represent a worsening of this hypertension; 
rather, he considered it to have remained essentially stable.  
In summary, the physician stated that it was at least as 
likely as not that the Veteran had hypertensive blood 
pressure readings when entering and separating from service.  

During the November 2009 hearing, the Veteran testified that 
a doctor had told him that his blood pressure was on the 
borderline when he entered into service.  He reiterated that, 
on separation examination, his blood pressure was checked and 
then rechecked after he had laid down for about five minutes.  

At the time of the April 1976 Board decision, there was no 
medical evidence that the Veteran's hypertension was incurred 
in service, or manifested to a compensable degree within one 
year after separation from service.  While the Veteran has 
argued that his current hypertension was incurred in service, 
the medical evidence associated with he claims file since 
April 1976, specifically, the May 2008 VA examination report, 
reflects that the blood pressure reading on examination in 
October 1961, prior to enlistment, represented borderline 
hypertension and that the recumbent blood pressure reading of 
142/90 in January 1968 did not represent a worsening of 
hypertension; rather, the physician opined that the condition 
remained stable.  While the May 2008 VA examination report is 
new, as this medical evidence indicates that the Veteran's 
borderline hypertension existed prior to service, and was not 
aggravated in service, this evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hypertension has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
April 1976 denial of the claim remains final.  As the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Residuals of Genitourinary Infection

In January 1975, the Veteran filed a claim for service 
connection for a kidney infection.  In an April 1975 rating 
decision, the RO denied service connection for residuals of a 
genitourinary infection, on the basis that, while the Veteran 
received treatment for urethral drip and non-specific 
urethritis during service, no other complaints with regard to 
the kidneys or urinary tract were alleged.  The appellant 
perfected an appeal of this denial, and, in an April 1976 
decision, in pertinent part, the Board denied service 
connection for residuals of a genitourinary infection, noting 
that the record did not contain any post-service medical 
evidence pertaining to genitourinary disability.  In June 
1979, the Veteran filed a request to reopen his claim for 
service connection for a kidney condition; however, in a 
letter dated in July 1979, the RO informed the Veteran that 
his claim for a kidney condition was previously considered 
and disallowed, and that this claim had been reviewed and 
disallowed by the Board.  This letter advised the Veteran 
that decisions of the Board were final unless new and 
material evidence to substantiate the claim was furnished.  

The evidence of record at the time of the April 1976 Board 
decision included service treatment records, which reflect 
that, in September 1965, the Veteran complained of penile 
discharge for a few days.  The impression was questionable 
gonorrhea; however, laboratory results revealed no gonorrhea, 
and the condition was treated as non-specific urethritis.  In 
November 1965, the Veteran's chief complaint was kidney 
trouble.  He reported that he had urethral discharge in 
September 1965, and was treated with Tetracycline, but did 
not take all of the pills.  He was given therapy for a 
positive gonococci test.  He was diagnosed with acute 
gonoccic urethritis.  In December 1966, the Veteran presented 
with a urethral drip for two days.  Gonococci smear was 
positive.  The Veteran was admitted to Kenner Army Hospital 
for one day.  The diagnosis was acute urethritis due to 
"new" gonococcus.  Clinical evaluation of the genitourinary 
system was normal on reenlistment/separation examination in 
January 1968.  

In September 2004, the Veteran filed a request to reopen his 
claim for service connection for a genitourinary disability.  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans, 9 Vet. App. at 282-3.  Here, 
the last final denial of the claim is the April 1976 Board 
decision, denying service connection for residuals of 
genitourinary infection.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus, 3 Vet. App. at 512-513.

Evidence associated with the claims file since April 1976 
includes records of private treatment dated from March 2000 
to March 2008 reflecting diagnoses of and treatment for end-
stage renal disease.  In a letter received in October 2009, 
M.A.T., M.D., the Veteran's private nephrologist, stated that 
the Veteran had a past medical history significant for 
repeated medical treatment of urethritis caused by gonorrhea 
during service.  Dr. T. indicated that frequent episodes of 
urethritis that are complicated, as in the Veteran's case, 
are associated with an increased risk of serious 
complications, which may include chronic renal failure.  Dr. 
T. opined that the Veteran's current end-stage renal disease 
requiring maintenance hemodialysis treatment was secondary to 
the fact that he had urethritis caused by gonorrhea while in 
service.  

The foregoing opinion from Dr. T. is new in the sense that it 
was not previously before agency decision makers.  Further, 
the evidence is material, as it indicates that the Veteran 
has a current genitourinary disability, end-stage renal 
disease, and includes a medical opinion that this disability 
is related to the Veteran's in-service urethritis.  Thus, the 
claim must be reopened.

Law and Regulations - Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).  

Factual Background and Analysis - Service Connection

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a genitourinary disability is not warranted.  

As noted above, post-service records of private treatment 
reflect that the Veteran has a current diagnosis of end-stage 
renal disease, thus, the first element of the claim, a 
current disability, is met.  In regard to the second element, 
as noted above, service treatment records reflect diagnoses 
of and treatment for urethritis during service.  

Hence, the only question remaining for resolution is whether 
there is a medical nexus between the Veteran's current 
genitourinary disability and service.  The Board acknowledges 
that the Veteran has reported, as he is competent to do, a 
continuity of symptomatology of urethral discharge since 
service, as reflected in his February 2008 and November 2009 
hearing testimony.  However, such report must be weighed 
against the medical evidence.  Cf. Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).

The record contains conflicting medical opinions regarding 
the relationship between the current genitourinary disability 
and service.  In such cases, it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  A medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A January 2002 record of VA treatment indicates that the 
Veteran's major illnesses included end-stage renal disease 
related to hypertension.  In a letter dated in September 
2004, Dr. T. indicated that the Veteran was an end-stage 
renal disease patient secondary to hypertension.  A June 2007 
record of VA treatment notes that the Veteran was on dialysis 
three times a week, and that his condition was felt to be due 
to hypertensive disease.  

On VA examination in May 2008, following review of the claims 
file and VA treatment records, the physician opined that the 
Veteran's long-standing hypertension, beginning virtually 40 
years earlier, as likely as not, led to his end-stage renal 
disease.  In providing a rationale for this opinion, the 
physician noted that long-standing hypertension is a well-
known risk factor towards the development of kidney failure.  
He added that end-stage renal disease was not the result of 
the Veteran's multiple genitourinary infections during 
service, as they were treated and resolved.  He stated that 
it was less likely than not, or unlikely at all, that the 
Veteran's genitourinary infections contributed to any renal 
deterioration, but, rather, these infections resolved with 
treatment.  He added that there was no evidence whatsoever 
for chronic renal infection causing renal dysfunction.  

In contrast to the May 2008 opinion, as noted above, in 
correspondence dated in October 2009, Dr. T. indicated that 
frequent episodes of urethritis that are complicated, as in 
the Veteran's case, are associated with an increased risk of 
serious complications, which may include chronic renal 
failure.  He opined that the Veteran's current end-stage 
renal disease requiring maintenance hemodialysis treatment 
was secondary to the fact that he had urethritis caused by 
gonorrhea while in service.  

The Board finds the opinion of the May 2008 VA examiner to be 
more persuasive than the October 2009 opinion from Dr. T.  
The VA examiner's opinion was based on a thorough review of 
the record and examination of the Veteran.  Moreover, the VA 
examiner provided a detailed rationale for his opinion.  
Specifically, he stated that the Veteran's in-service 
genitourinary infections were treated and resolved.  
Moreover, he attributed the Veteran's end-stage renal disease 
to hypertension, as opposed to his in-service infections.  

While Dr. T. stated that frequent episodes of urethritis that 
are complicated, as in the case of the Veteran, are 
associated with an increased risk of serious complications, 
which may include chronic renal failure, the Board notes that 
the service treatment records reflect that, during his six 
years in service, the Veteran presented with genitourinary 
complaints in September and November 1965 and December 1966.  
He was treated with medication each time.  Significantly, 
there is no record of complaints regarding or treatment for 
genitourinary complaints from December 1966 until separation 
from service in March 1968.  Rather examination of the 
genitourinary system was normal in January 1968.  Further, 
there is no medical evidence of diagnoses of or treatment for 
urethritis since separation from service.  Rather, the 
Veteran reported during the February 2008 hearing that no one 
was treating him for urethral discharge, as he thought this 
was something he had to live with.  Based on the foregoing, 
the Board finds that Dr. T.'s description of the Veteran's 
urethritis as frequent and complicated appears to be based on 
an inaccurate factual premise.  This opinion is of diminished 
probative value, as it appears to be based on a partially 
inaccurate factual premise concerning the frequency and 
severity of the Veteran's episodes of urethritis.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. 
Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not 
bound to accept medical opinions that are based upon an 
inaccurate factual background).

The Court has also stated that "most of the probative value 
of a medical opinion comes from its reasoning", and that the 
Board "must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion."  See Nieves-Rodriguez, 22 
Vet. App. at 304.  The Board notes that October 2009 letter 
from Dr. T. also did not address other significant facts of 
this particular case, specifically; other medical evidence 
attributing the Veteran's end-stage renal disease to 
hypertension, including his own September 2004 letter in 
which he indicated that end-stage renal disease is secondary 
to hypertension.  

Thus, the competent, probative (persuasive) evidence on the 
question of whether end-stage renal disease was incurred in 
or aggravated by service weighs against the claim for service 
connection.  

The Board acknowledges that the Veteran has also asserted 
that his renal disease is secondary to hypertension, as 
reflected in his August 2005 notice of disagreement; however, 
as noted above, the request to reopen the claim for service 
connection for hypertension has been denied.  Presently, the 
Veteran is not service-connected for any disorder.  
Therefore, service connection for a genitourinary disability 
as secondary to hypertension is not warranted as a matter of 
law because the element of having a service-connected 
disability is not met.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 C.F.R. § 3.310(a) (2009).

In addition to the medical evidence, the Board also has 
considered the statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether has a current genitourinary disability related to 
service, such evidence must fail.  Such matters are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are laypersons without the appropriate 
medical training or expertise, they are not competent to 
render probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
claimed disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a genitourinary disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim of service 
connection for hypertension has not been received, the appeal 
is denied.  

As new and material evidence to reopen the claim for service 
connection for a genitourinary disability has been received, 
to this limited extent, the appeal is granted.

Service connection for a genitourinary disability is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


